Citation Nr: 0005722	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  94-26 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals of a fracture of the right knee, currently rated as 
20 percent disabling.

2.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to May 
1972.  A November 1998 decision of the Board of Veterans' 
Appeals (Board) granted service connection for low back 
disability and for arthritis of the hips and remanded the 
certified issues of entitlement to an increased evaluation 
for right knee and right foot disabilities, as well 
entitlement to a total disability rating based on 
unemployability due to service-connected disabilities to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, for additional development.  This remand 
also referred to the RO the raised issues of entitlement to 
service connection for left knee disability secondary to 
service-connected right knee disability, whether new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for skin disability other than 
of the feet, including as secondary to exposure to Agent 
Orange, and entitlement to service connection for kidney 
sarcoma.  

A June 1999 rating decision granted service connection for 
chronic lumbosacral strain, and assigned a 10 percent 
evaluation effective March 7, 1991; granted service 
connection for arthritis of the right hip, and assigned a 10 
percent evaluation effective March 7, 1991; granted service 
connection for arthritis of the right knee, and assigned a 10 
percent evaluation effective March 7, 1991; and granted 
service connection for idiopathic avascular necrosis of the 
left hip with total hip replacement, and assigned a 30 
percent evaluation effective February 1, 1996.  Increased 
evaluations for the veteran's service-connected postoperative 
residuals of a fracture of the right knee and right foot 
disabilities were denied, as was a total disability rating 
based on unemployability due to service-connected 
disabilities.  The June 1999 rating decision did not 
adjudicate the raised issues referred to the RO by the 
November 1998 Board decision.  Consequently, the raised 
issues referred to the RO by the Board in November 1998 are 
again referred to the RO for adjudication.

According to a June 1999 statement from the veteran, he was 
satisfied with the rating for his service-connected right 
foot disability.  Consequently, the issue of entitlement to 
an increased evaluation for right foot disability is no 
longer part of the veteran's appeal.  This June 1999 
statement indicates the veteran's disagreement with the 
denial of a total disability rating based on unemployability 
due to service-connected disabilities.  However, although the 
veteran refers in the June 1999 statement to other issues in 
the June 1999 rating decision, it does not appear that he 
desires to appeal any of the ratings for the disabilities 
service connected in the June 1999 rating decision.  If the 
veteran intended his June 1999 statement to be a notice of 
disagreement with any other issue, he should so indicate to 
the RO in writing.

A September 1999 rating decision denied service connection 
for skin disability of the feet, including tinea pedis, and 
the veteran was notified of this decision in October 1999.  A 
notice of disagreement with this denial was submitted to the 
Board in January 2000 by the veteran's representative.  
Consequently, this issue is referred to the RO for the 
issuance of a statement of the case.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
determination of the issues on appeal has been obtained.

2.  The veteran has no more than moderate recurrent 
subluxation or lateral instability of the right knee.

3.  The veteran's service-connected disabilities include 
orthopedic disabilities which are evaluated as 40 percent 
disabling; his combined rating is 80 percent.

4.  The veteran's service-connected disabilities render him 
unable to obtain and maintain any form of substantially 
gainful employment consistent with his education and 
industrial background.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for postoperative residuals of a fracture of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257 (1999).

2.  The requirements for a total rating based on 
unemployability due to service-connected disabilities have 
been met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  Additionally, the facts relevant to 
the claims have been properly developed and the statutory 
obligation of VA to assist the veteran in the development of 
the claims has been satisfied.  Id. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board 
has reviewed the service medical records and all other 
evidence of record pertaining to the history of the veteran's 
postoperative residuals of a fracture of the right knee.  The 
Board has found nothing in the historical record which would 
lead it to conclude that the current evidence of record is 
not adequate for rating purposes, nor has the Board found any 
of the historical evidence in this case to be of sufficient 
significance to warrant a specific discussion herein.

VA outpatient records dated in December 1990 reveal that the 
veteran complained of problems with his left hip and right 
foot.

On VA examination in May 1991, the veteran complained of hip 
pain, especially on the left.  X-rays of the left hip showed 
progressive aseptic necrosis.  The diagnoses were post-
operative repair of torn muscle and tendons of the right 
knee; osteoarthritis of the left hip; and post-operative 
removal of bone chips, fracture of the 4th and 5th metatarsal 
bones of the right foot.

According to a May 1991 statement from Charles J. Paquelet, 
M.D., the veteran complained of pain and stiffness in the 
left hip and right knee, as well as pain in the right foot.  
Examination revealed nearly normal range of motion of the 
lumbosacral spine and motion of the right knee from 0-130 
degrees; motion of the left hip included 100 degrees of 
flexion, 30 degrees of abduction and rotation, 20 degrees of 
adduction, and 10 degrees of extension.  X-rays of the left 
hip showed changes suggesting idiopathic aseptic necrosis of 
the femoral head with some associated degenerative changes.  
Based on his objective findings, Dr. Paquelet concluded that 
there were obvious restrictions on the veteran's ability to 
do work related activities.

VA orthopedic clinic records dated in July 1991 reveal that 
the veteran complained of right knee and left hip problems.  
Range of motion of the right knee was from 0-120 degrees; X-
rays of the left hip showed some degenerative joint disease.

The veteran testified at his personal hearing at the RO in 
November 1991 that his right knee sometimes ached and gave 
out and that his service-connected disabilities were severe 
enough, as a whole, to prevent substantially gainful 
employment.
On VA examination in April 1992, the veteran complained of 
hip pain, especially on the left, and that his right knee 
buckled on occasion.  Physical examination did not reveal any 
right knee swelling or deformity; motion of the right knee 
was from 0-110 degrees, and there was restricted bilateral 
hip flexion.  X-rays of the right knee showed early arthritic 
change with slight narrowing of the joint space and an 
ossicle above the upper pole of the patella; X-rays of the 
hips revealed progression of aseptic necrosis involving the 
head of the left femur.  The diagnoses were status-post 
compound injury to the right knee with good function and good 
range of motion; post excision 4th and 5th metatarsal heads of 
the right foot with good function with prosthesis in shoe; 
and degenerative arthritis of the left hip.  

VA outpatient records, including X-rays, dated in August 1992 
reveal bilateral hip avascular necrosis was diagnosed.

On VA PTSD examination in November 1992, the veteran appeared 
able to concentrate and did not appear depressed.  He said 
that he was attending college full time.  The examiner did 
not feel that the veteran met the criteria for PTSD.  A mixed 
personality disorder was diagnosed.  Global assessment of 
functioning (GAF) was 75, with the mild impairment due to the 
personality structure.  A VA psychological assessment later 
in November 1992 revealed that the veteran was fully oriented 
with intact memory and affect appropriate to thought content.  
The veteran's history and tests results were considered 
consistent with a diagnosis of PTSD at a mild level of 
impairment.  PTSD and antisocial features were diagnosed; GAF 
was 50.

According to a July 1994 examination report from Dr. 
Paquelet, the veteran was having problems with his hips, 
right knee, and right foot.  Physical examination revealed 
slightly limited motion of the lumbosacral spine; he was 
unable to squat fully.  Limited motion in both hips was also 
noted.  Based upon his objective findings, Dr. Paquelet 
concluded that some consideration should be given for the 
veteran's ability to do work related physical activities.


X-rays of the hips in September 1994 were interpreted as 
showing degenerative changes compatible with avascular 
necrosis involving both hip joints.

The veteran was hospitalized at a VA hospital from November 
to December 1994 with a history of avascular necrosis 
involving both hips.  He underwent a left total hip 
arthroplasty.  At the time of discharge, the veteran was 
neurovascularly stable.

On VA examination of the hips in January 1995, the veteran 
complained of tightness in the left hip and periodic pain in 
the right hip, which was aggravated by prolonged sitting, 
walking, and standing.  It was noted that the veteran had 
been using crutches since 1991.  Motion of the hips was 
within normal limits except for a 10 degree loss of flexion 
and a 10 degree loss of external rotation on the left.  The 
diagnoses were status post total arthroplasty of the left hip 
with limitation of flexion and external rotation and 
avascular necrosis of the femoral head with degenerative 
changes in the right hip.  X-rays of the left hip in January 
1995 were reported to show good position and alignment of the 
prosthesis.

According to a July 1995 Social Security Administration (SSA) 
disability award determination, the veteran was considered 
disabled beginning December 1, 1992, with a primary diagnosis 
of necrosis of both hips and a secondary diagnosis of colon 
cancer.

According to a January 1997 VA psychological examination 
report, although the veteran had many PTSD symptoms, he did 
not formally meet the criteria for a diagnosis of PTSD.  GAF 
was 65.  On VA PTSD examination in February 1997, the veteran 
complained of difficulty sleeping, nightmares, periods of 
irritability and anger, difficulty concentrating, and 
hypervigilance.  The examiner concluded that the veteran met 
the criteria for PTSD.  GAF was 55.

VA examination of the feet in February 1997 revealed that the 
veteran was doing well with orthopedic shoes.  He did not 
have any significant right foot problems.  X-rays of the feet 
were interpreted as showing old destructive changes involving 
the heads of the 4th and 5th right metatarsal bones with 
hallux valgus deformity of the right foot and arthritis.  The 
diagnosis was residual post operative resection of the 4th 
and 5th metatarsal heads of the right foot with arthritis.  

According to the report of a VA orthopedic examination of the 
right knee in February 1997, the veteran complained of 
aching, pain, and tenderness, with occasional swelling and 
giving way.  His knee was bothered by weather changes; heavy 
use, prolonged standing, climbing, sporting and crawling 
activities were described as difficult to do.  Examination of 
the right knee revealed pain, soreness, and tenderness with 
motion.  Motion was from 0-115 degrees.  There was some 
anterior and posterior instability in the knee.  X-rays were 
interpreted as showing arthritis.  The diagnosis was residual 
post operative fracture of the right knee with ligament 
instability and arthritis.

According to October 1997 addendum reports from prior VA 
examiners, one of which had not found PTSD and one of which 
had found PTSD, it was determined by both examiners that the 
veteran did meet the diagnostic criteria for PTSD.  GAF was 
noted by one of the examiners to be 65.

The veteran testified at a video conference hearing before 
the undersigned in July 1998 that he could not walk a mile 
without right knee pain or giving out and that his other 
service-connected disabilities were also causing problems.

According to a March 1999 VA psychiatric examination report, 
the veteran complained of nightmares, insomnia, intrusive 
thoughts, and flashbacks.  He said that he did not sleep in 
the same room as his wife because he sometimes talked loudly 
in his sleep about his war experiences.  He also indicated 
that he sometimes had trouble controlling his temper.  PTSD 
was diagnosed and GAF was 50.  It was noted that he was not 
employable secondary to physical problems, which included 
some nonservice-connected disabilities, and not because of 
PTSD.

On VA orthopedic examination in March 1999, the veteran 
complained of hip pain and of right knee pain, tenderness, 
giving way, locking, fatigability and lack of endurance.  He 
noted periodic flare-ups about every seven months.  He also 
complained of worsening back symptoms of pain, soreness, and 
tenderness.  He said that he got back flare-ups once or twice 
a year that diminish his activities significantly.  He was 
taking medications for pain.  On physical examination, the 
veteran ambulated with a cane and had a limp on the right 
side.  He could flex his hips to 110 degrees, extend to 0 
degrees, rotate 35 degrees, and abduct 45 degrees, with pain 
only at the extremes of motion.  The right hip showed pain, 
tenderness, and soreness but pretty good motion.  There was 
soreness, pain, and tenderness with right knee motion, which 
was from 0-110 degrees.  The knee was stable to medial 
testing with a little bit of looseness to anterior testing.  
Back examination revealed tenderness and soreness to 
palpation without muscle spasm or deformity.  He had forward 
flexion of 85 degrees and could extend, bend, and rotate 30 
degrees with pain at the extremes of motion.  The diagnoses 
were residual postoperative injury of the right knee with 
arthritis; idiopathic avascular necrosis of both hips, status 
post left total hip replacement; and chronic lumbosacral 
strain with arthritis.  The examiner commented that the 
flare-ups of the veteran's back disability would incapacitate 
him more than normal.  

The veteran indicated on VA examination of the feet in March 
1999 that his right foot did well as long as he wore 
orthopedic shoes and inserts.  Physical examination revealed 
a little bit of tenderness to palpation over the metatarsals.  
Residual postoperative injury of the right foot was 
diagnosed.

VA X-rays of the right foot in March 1999 revealed old 
fracture deformities involving the heads of the 4th and 5th 
metatarsals on the right.  X-rays of the back showed mild 
hypertrophic changes of the lumbar vertebral bodies and 
narrowing of the L5-S1 intervertebral disc space.  An X-ray 
report of the left hip indicated bone sclerosis of the right 
femoral head.  X-rays of the right knee revealed mild 
hypertrophic changes about the medial femoral condyle and 
medial tibial plateau and calcific densities along the 
insertion of the quadriceps tendon.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran is currently assigned a 20 percent evaluation for 
his postoperative residuals of a fracture of the right knee 
under Diagnostic Code 5257.  A 20 percent evaluation is 
assigned for moderate impairment of the knee involving 
recurrent subluxation or lateral instability; a 30 percent 
evaluation is warranted for severe impairment of the knee 
involving recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Board notes that the provisions of 38 C.F.R. § 4.40 
(1999) concerning disability factors such as lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; and the provisions of 38 C.F.R. § 4.45 
(1999) concerning disability factors such as weakened 
movement, excess fatigability, and incoordination are for 
consideration in determining the appropriate evaluation of a 
disability evaluated on the basis of limitation of motion.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran has 
been granted service connection for right knee arthritis and 
the arthritis with limitation of motion has been assigned a 
separate evaluation of 10 percent.  As noted previously, the 
veteran does not appear to be  in disagreement with the 
rating assigned for the arthritis with limitation of motion.  
The appropriateness of the evaluation assigned for the 
arthritis with limitation of motion is not currently an issue 
before the Board.

With respect to the component of the disability at issue in 
this appeal, the Board notes that the VA orthopedic 
examination of the right knee in February 1997 showed some 
anterior and posterior instability in the knee.  The examiner 
did not assess the extent of instability so the February 1997 
VA examination report provides no basis for the Board to 
conclude that there is more than moderate instability or 
recurrent subluxation.  When examined by VA in March 1999, 
the knee was stable to medial testing with a little bit of 
looseness to anterior testing.  This finding is not 
indicative of more than moderate instability or recurrent 
subluxation.  Moreover, there is no other medical evidence of 
record suggesting the presence of more than moderate 
instability or subluxation.  Consequently, an evaluation in 
excess of 20 percent is not warranted.

To warrant a total rating based on unemployability, the 
veteran's service-connected disabilities must be severe 
enough, in light of his educational background and employment 
history, to render him unable to secure or follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16.  
The Board notes that in addition to postoperative residuals 
of a fracture of the right knee, service connection is in 
effect for idiopathic avascular necrosis of the left hip with 
total hip replacement, evaluated as 30 percent disabling; for 
PTSD, evaluated as 30 percent disabling; for right foot 
disability, evaluated as 10 percent disabling; for arthritis 
of the right knee, evaluated as 10 percent disabling; for 
arthritis of the right hip, evaluated as 10 percent 
disabling; and for chronic lumbosacral strain, evaluated as 
10 percent disabling.  The veteran's combined schedular 
evaluation is 80 percent.  According to a November 1998 VA 
Form 21-8940, the veteran has done two years of vocational 
rehabilitation at a technical college in electronic and 
design engineering but had to drop out because of conditions 
leading to surgeries.  He has work experience as a postal 
employee, a truck driver, and doing industrial painting and 
sandblasting; he last worked full-time in October 1990.

The evidence reveals that the veteran has not worked full-
time in over nine years and although he has some training in 
electronic and design engineering, he does not have any work 
experience in this area.  His work experience is in more 
physical occupations, as noted above.  His service-connected 
disabilities include disorders of both hips, the lumbosacral 
spine, the right knee, and the right foot.  He is already 
receiving SSA disability benefits primarily due to his 
service-connected bilateral hip disability.  He has had a 
total left hip replacement and X-rays have shown arthritis in 
the right hip, low back, and right knee.  He has complained 
of pain and functional limitation due to his service-
connected musculoskeletal disabilities, and VA examination 
reports have shown evidence of pain and functional limitation 
of the back, hips, and right knee.  The veteran also has some 
mental impairment due to his PTSD.  Although examination 
findings do not show that any one service-connected 
musculoskeletal disability, by itself, causes significant 
functional impairment, in the Board's opinion, the veteran's 
musculoskeletal disabilities as a whole involve sufficient 
functional impairment, when coupled with his service-
connected PTSD, to preclude him from obtaining and 
maintaining substantially gainful employment in a position 
consistent with his educational and industrial background.  
Therefore, the veteran is entitled to a total rating based on 
unemployability due to service-connected disabilities.

ORDER

A rating in excess of 20 percent for postoperative residuals 
of a fracture of the right knee is denied.

A total rating based on unemployability due to service-
connected disabilities is granted subject to the criteria 
applicable to the payment of monetary benefits.  


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

 

